Title: To Thomas Jefferson from Levi Lincoln, 31 January 1809
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Boston Jany 31. 1809
                  
                  The day before yesterday, I took the liberty to write to the Secy of the treasury respecting the situation of the Collector’s Office in this town, and that it was then my opinion, that if things were not prematurely pushed by our friends here, difficulties would be adjusted, and the embargo law be complied with. Beyound my expectation, this desirable event is already taking place. The merchants here, and in the neighbouring ports, are bonding, or discharing their cargos, in obedience to the law. The spirit of opposition is yielding to principles of safety, order, & Government. We shall be soon quiet, and I trust redeem from disgrace, our injured character. The change, in the conversation & conduct of individuals has been very great within two or three days—As I know it would be some releif to your mind to hear this, I could not forego the pleasure of stating it. The necessity of putting the Collector’s office right is still important—
                  With the most affectionate esteem and defference your’s
                  
                     L. Lincoln 
                     
                  
               